Case 1:20-cv-00384-LEW Document 38 Filed 03/26/21 Page 1 of 3                       PageID #: 261




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


 BRIAN A. GOODWIN and MARIE A. GOODWIN,

                    PLAINTIFFS

    v.                                                          Case No. 1:20-cv-00384-LEW

 COMPU-LINK CORPORATION d/b/a CELINK,

               DEFENDANT
 ___________________________________________

 LONGBRIDGE FINANCIAL, LLC

                    PLAINTIFF

    v.                                                          Case No. 1:20-cv-00433-LEW

 BRIAN A. GOODWIN AND MARIE A. GOODWIN

               DEFENDANTS
 __________________________________________


                                STIPULATION OF DISMISSAL

         The parties to these two cases hereby stipulate to the dismissals of both cases with

prejudice and without any award of costs or attorney fees.


DATED: March 26, 2021
                                               /s/ Thomas A. Cox______________
                                               Thomas A. Cox, Esq., Me. Bar No. 1248
                                               Attorney for Plaintiffs Brian Goodwin and
                                                      Marie Goodwin

                                               P.O. Box 1314
                                               Portland, Maine 04104
                                               (207) 749-6671
                                               tac@gwi.net




                                                  1
Case 1:20-cv-00384-LEW Document 38 Filed 03/26/21 Page 2 of 3       PageID #: 262




DATED: March 26, 2021             _/s/ Kevin Polansky            _____
                                  Kevin Polansky, Esq., Me. Bar No. 5516
                                  Attorney for Compu-Link Corporation d/b/a Celink

                                  Nelson Mullins Riley & Scarborough, LLP
                                  One Post Office Square
                                  Boston, MA 02109
                                  (617) 217-4720



DATED: March 26, 2021             __/s/ Carrie Folsom      ___________
                                  Carrie Folsom, Esq., Me. Bar. No. 9510
                                  Attorney For Longbridge Financial, LLC

                                  Korde & Associates, P.C.
                                  707 Sable Oaks Drive, Suite 250
                                  South Portland, Maine 04106
                                  (207) 775-6223




                                     2
Case 1:20-cv-00384-LEW Document 38 Filed 03/26/21 Page 3 of 3                   PageID #: 263




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that he served the foregoing Stipulation of Dismissal

this 26 day of March 2021 upon counsel of record by the filing thereof on the ECF system



                                                   _/s/ Thomas A. Cox_______________
                                                    Thomas A. Cox




                                               3
